         

Exhibit 10-2
GANNETT CO., INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005
Amendment No. 1
Effective August 1, 2008, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
Deferred Compensation Plan Rules for Post-2005 Deferrals, restated as of
January 1, 2005 (the “Plan”), as follows:
1. Section 1.1 of the Plan is amended to add the following provision to the end
thereof:
The Plan also permits the Company to credit eligible participants’ deferred
compensation accounts with additional awards, and such awards shall be subject
to such rules that are specified by the Company.
2. The first sentence of Section 2.3 of the Plan is amended by adding “or on
behalf of whom the Company makes an award” after “Compensation”.
3. The first sentence of Section 2.6(c) of the Plan is amended by adding “or as
otherwise specified under the Plan” after “award”.
4. The Plan is amended by adding the following new Article 5, as follows:
5.0 GANNETT 401(K) SAVINGS PLAN EXCESS CONTRIBUTIONS
5.1 Introduction
The Company sponsors the Gannett Co., Inc. 401(k) Savings Plan (the “Savings
Plan”), which provides for matching and other employer contributions. IRS rules
limit the benefits that can be provided to highly compensated participants in
the Savings Plan. The purpose of this Article is to provide benefits for certain
eligible executives in excess of those that can be provided under the Savings
Plan due to IRS limitations that apply to the Savings Plan and to set forth
special rules that apply to such benefits.

 

 



--------------------------------------------------------------------------------



 



5.2 Eligible Participants
Employees who satisfy all of the following requirements are eligible to receive
benefits under this Article 5: (i) the employee is on corporate payroll;
(ii) the employee is an active participant in the Savings Plan for the Plan Year
and receives Matching and/or Employer Contributions under the Savings Plan;
(iii) the employee’s Compensation for the Plan Year exceeds the compensation
limit imposed under Code Section 401(a)(17); and (iv) the employee is not
accruing benefits under Gannett’s Supplemental Retirement Plan after August 1,
2008.
5.3 Definitions applicable to this Article
The following definitions shall apply for purposes of this Article:
“Compensation” shall mean such term as defined in the Savings Plan except that
such definition shall be applied ignoring Code Section 401(a)(17) limits and
taking into account salary or bonus amounts that an employee elects to defer
into this Plan.
“Employer Contribution” means Company contributions made on behalf of certain
eligible participants in the Savings Plan pursuant to the formula set forth in
that plan.
“Excess Plan Participant” means an employee who satisfies the eligibility
requirements set forth in Section 5.2 to participate in the Plan for the Plan
Year.
“Matching Contribution” means Company matching contributions made on behalf of
certain eligible participants in the Savings Plan pursuant to the formula set
forth in that plan.
“Plan Year” means the calendar year.
“Savings Plan” means the Gannett Co., Inc. 401(k) Savings Plan.
“Savings Plan Compensation” shall mean “Compensation” as defined under the
Savings Plan.
5.4 Excess Plan Benefit
In the event that an Excess Plan Participant receives an Employer Contribution
under the Savings Plan, Gannett shall credit such Excess Plan Participant with
an amount under this Plan that is calculated by applying the Employer
Contribution formula pursuant to which the Excess Plan Participant receives a
benefit under the Savings Plan to the amount of the Participant’s Compensation
that exceeds his Savings Plan Compensation.

 

- 2 -



--------------------------------------------------------------------------------



 



In the event that an Excess Plan Participant receives a Matching Contribution
under the Savings Plan, Gannett shall credit such Excess Plan Participant with
an amount under this Plan that is calculated by applying the Matching
Contribution formula pursuant to which the Excess Plan Participant receives a
benefit under the Savings Plan to the Participant’s Compensation that exceeds
his Savings Plan Compensation; provided that an Excess Plan Participant shall
only receive a matching contribution under this Plan for a Plan Year if the
Excess Plan Participant makes the maximum elective deferral contribution to the
Savings Plan that is permitted under Code Section 402(g). An Excess Plan
Participant does not have to make elective deferrals into the Plan to be
credited with the benefits described in this paragraph.
5.5 Crediting Benefits
Except for the special Change in Control crediting rule set forth in
Section 5.7, Excess Plan Participants shall be credited with benefits under this
Article on the first business day of the second month following the Plan Year to
which such benefits relate. A special Deferred Compensation Account shall be
established for crediting such benefits. An Excess Plan Participant can
designate how the amounts in such account are deemed to be invested in
accordance with the rules set forth in Sections 2.6(b), 2.7 and 2.8; provided
that all Company contributions credited under this Article 5 shall initially
deemed to be invested in the Gannett Stock Fund.
5.6 Vesting
The same Employer and Matching Contribution vesting rules under the Savings Plan
shall apply to benefits under this Article, except that in the event of a Change
in Control, all benefits provided under this Article shall become immediately
vested. Any unvested benefits shall be forfeited when an Excess Plan Participant
separates from service (within the meaning of Section 409A).
5.7 Payment of Benefits
Vested benefits credited to an Excess Plan Participant under this Article shall
be paid in a single lump sum cash distribution to the Participant within sixty
(60) days after the Excess Plan Participant’s separation from service (within
the meaning of Section 409A). If the Excess Plan Participant is entitled to a
benefit under this Article for the Plan Year in which the Excess Plan
Participant separates from service, such benefit (if vested) shall be paid to
the Excess Plan Participant within sixty (60) days after the date the benefit is
credited to his Deferred Compensation Account.
Notwithstanding any provision to the contrary, a distribution triggered by a
specified employee’s separation from service (for any reason other than death or
Disability) may not commence before the date which is 6 months after the date of
the specified employee’s separation from service (or if, earlier, the employee’s
death). For purposes of the Plan, a “specified employee” has the meaning set
forth in Section 409A. If this provision is triggered, any amount that would
otherwise have been paid during such 6 month period shall be paid on the date
that is the first day of the seventh month after such employee’s separation from
service (or if, earlier, the employee’s death). For purposes of this Plan, the
date when a Participant is deemed to be separated from service, retired, or
terminated shall be determined consistent with the requirements of Section 409A.

 

- 3 -



--------------------------------------------------------------------------------



 



No in-service distributions due to an unforeseeable emergency or otherwise shall
be permitted for benefits provided for under this Article; except that the
special payout rules set forth in Section 3.7(i) shall apply to benefits under
this Article in the event of a Change in Control described in that Section.
Additionally, in the event of a Change in Control described in Section 3.7(i),
any amounts that would have been credited to a Participant’s account based on
the Participant’s year-to-date Compensation as of the date of the Change in
Control and ignoring the Savings Plan’s last day of the year employment
requirement, shall be immediately credited to the Participant’s account.
5.8 Other Plan Provisions
Other Plan provisions shall apply to benefits under this Article to the extent
that they are not inconsistent with the rules set forth in this Article.
IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of July 31, 2008.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources   

 

- 4 -